Exhibit 10.4

EXECUTION COPY

 

--------------------------------------------------------------------------------

TRUST AGREEMENT

BETWEEN

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION

SELLER

AND

DEUTSCHE BANK TRUST COMPANY DELAWARE

OWNER TRUSTEE

DATED AS OF NOVEMBER 28, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

SECTION 1.1

 

Definitions

   1

ARTICLE II ORGANIZATION

   1

SECTION 2.1

 

Name

   1

SECTION 2.2

 

Office

   1

SECTION 2.3

 

Purposes and Powers

   2

SECTION 2.4

 

Appointment of Owner Trustee

   3

SECTION 2.5

 

Initial Capital Contribution of Owner Trust Estate

   3

SECTION 2.6

 

Declaration of Trust

   3

SECTION 2.7

 

Liability of the Certificateholders

   3

SECTION 2.8

 

Title to Trust Property

   3

SECTION 2.9

 

Situs of Trust

   4

SECTION 2.10

 

Representations and Warranties of the Seller

   4

ARTICLE III THE CERTIFICATES

   5

SECTION 3.1

 

Initial Certificate Ownership

   5

SECTION 3.2

 

Form of the Certificates

   5

SECTION 3.3

 

Execution, Authentication and Delivery

   5

SECTION 3.4

 

Registration; Registration of Transfer and Exchange of Certificates

   6

SECTION 3.5

 

Mutilated, Destroyed, Lost or Stolen Certificates

   7

SECTION 3.6

 

Persons Deemed Certificateholders

   8

SECTION 3.7

 

Access to List of Certificateholders’ Names and Addresses

   8

SECTION 3.8

 

Maintenance of Corporate Trust Office

   8

SECTION 3.9

 

Appointment of Paying Agent

   8

SECTION 3.10

 

Seller as Certificateholder

   10

ARTICLE IV ACTIONS BY OWNER TRUSTEE

   10

SECTION 4.1

 

Prior Notice to Certificateholders with Respect to Certain Matters

   10

SECTION 4.2

 

Action by Certificateholders with Respect to Certain Matters

   10

SECTION 4.3

 

Action by Certificateholders with Respect to Bankruptcy

   11

SECTION 4.4

 

Restrictions on Certificateholders’ Power

   11

SECTION 4.5

 

Majority Control

   11

ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

   11

SECTION 5.1

 

Establishment of Certificate Distribution Account

   11

SECTION 5.2

 

Application of Trust Funds

   12

SECTION 5.3

 

Method of Payment

   12

SECTION 5.4

 

Accounting and Reports to the Certificateholders, the Internal Revenue Service
and Others

   13

SECTION 5.5

 

Signature on Returns

   13

 

- i -



--------------------------------------------------------------------------------

ARTICLE VI THE OWNER TRUSTEE

   13

SECTION 6.1

 

Duties of Owner Trustee

   13

SECTION 6.2

 

Authority of Owner Trustee

   14

SECTION 6.3

 

Acceptance of Trusts and Duties

   14

SECTION 6.4

 

Action upon Instruction by Certificateholders

   17

SECTION 6.5

 

Furnishing of Documents

   17

SECTION 6.6

 

Representations and Warranties of Owner Trustee

   17

SECTION 6.7

 

Reliance; Advice of Counsel

   18

SECTION 6.8

 

Owner Trustee May Own Certificates and Notes

   19

SECTION 6.9

 

Compensation and Indemnity

   19

SECTION 6.10

 

Replacement of Owner Trustee

   19

SECTION 6.11

 

Merger or Consolidation of Owner Trustee

   20

SECTION 6.12

 

Appointment of Co-Trustee or Separate Trustee

   20

SECTION 6.13

 

Eligibility Requirements for Owner Trustee

   22

ARTICLE VII TERMINATION OF TRUST AGREEMENT

   22

SECTION 7.1

 

Termination of Trust Agreement

   22

ARTICLE VIII AMENDMENTS

   23

SECTION 8.1

 

Amendments Without Consent of Certificateholders or Noteholders

   23

SECTION 8.2

 

Amendments With Consent of Certificateholders and Noteholders

   24

SECTION 8.3

 

Form of Amendments

   24

ARTICLE IX MISCELLANEOUS

   25

SECTION 9.1

 

No Legal Title to Owner Trust Estate

   25

SECTION 9.2

 

Limitations on Rights of Others

   25

SECTION 9.3

 

Notices

   25

SECTION 9.4

 

Severability

   25

SECTION 9.5

 

Counterparts

   26

SECTION 9.6

 

Successors and Assigns

   26

SECTION 9.7

 

No Petition Covenant

   26

SECTION 9.8

 

No Recourse

   26

SECTION 9.9

 

Headings

   27

SECTION 9.10

 

Governing Law

   27

SECTION 9.11

 

Administrator

   27

SECTION 9.12

 

Amended and Restated Trust Agreement

   27

SECTION 9.13

 

Tax Treatment

   27

EXHIBITS

Exhibit A

  Form of Certificate   

Exhibit B

  Form of Certificate of Trust   

 

- ii -



--------------------------------------------------------------------------------

TRUST AGREEMENT, dated as of November 28, 2007, between Navistar Financial
Retail Receivables Corporation, a Delaware corporation, as Seller, and Deutsche
Bank Trust Company Delaware, a Delaware banking corporation, as Owner Trustee.

WHEREAS, the Seller and the Owner Trustee desire to amend and restate the
original Trust Agreement, dated as of September 4, 2007, as may be amended
through the date hereof, in its entirety.

The Seller and the Owner Trustee hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Certain capitalized terms used in this Agreement shall
have the respective meanings assigned to them in Part I of Appendix A to the
Pooling Agreement of even date herewith, between the Seller and the Trust (as it
may be amended, supplemented or modified from time to time, the “Pooling
Agreement”). All references herein to “the Agreement” or “this Agreement” are to
this Trust Agreement as it may be amended, supplemented or modified from time to
time, the Exhibits hereto and the capitalized terms used herein which are
defined in such Appendix A, and all references herein to Articles, Sections and
subsections are to Articles, Sections and subsections of this Agreement unless
otherwise specified. The rules of construction set forth in Part II of such
Appendix A shall be applicable to this Agreement.

ARTICLE II

ORGANIZATION

SECTION 2.1 Name. The Trust continued hereby shall be known as “Navistar
Financial 2007-C Owner Trust” in which name the Owner Trustee may conduct the
business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and the Trust may sue and be sued.

SECTION 2.2 Office. The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office of the Owner Trustee or at such other
address in Delaware as the Owner Trustee may designate by written notice to the
Certificateholders and the Seller.



--------------------------------------------------------------------------------

SECTION 2.3 Purposes and Powers. The purpose of the Trust is, and the Trust
shall have the power and authority, and is authorized, to engage in the
following activities:

(i) to acquire, manage and hold the Receivables and the Related Security;

(ii) to issue the Notes pursuant to the Indenture and the Certificates pursuant
to this Agreement, and to sell, transfer or exchange the Notes and to transfer
and exchange the Certificates;

(iii) to acquire property and assets from the Seller pursuant to the Pooling
Agreement, to make payments or distributions on the Securities to the
Securityholders, to make deposits into and withdrawals from the Reserve Account
and other accounts established pursuant to the Basic Documents and to pay the
organizational, start-up and transactional expenses of the Trust;

(iv) to assign, grant, transfer, pledge, mortgage and convey the Owner Trust
Estate pursuant to the terms of the Indenture and to hold, manage and distribute
to the Certificateholders pursuant to the terms of this Agreement, the Pooling
Agreement and the Servicing Agreement any portion of the Owner Trust Estate
released from the lien of, and remitted to the Trust pursuant to, the Indenture;

(v) to enter into and perform its obligations and exercise its rights under the
Basic Documents to which it is to be a party;

(vi) to engage in those activities, including entering into agreements, that are
necessary, suitable, desirable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith, including entering into interest rate
swaps and caps and other derivative instruments; and

(vii) subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of payments or distributions to the Securityholders;

provided, however, that the Trust may enter into derivatives only if such
derivatives are passive and entered into substantially concurrent with the
execution of this Agreement or, if entered into after the execution of this
Agreement, are entered into to replace a terminated derivative.

The Trust shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement
or the other Basic Documents.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.4 Appointment of Owner Trustee. The Seller hereby appoints Deutsche
Bank Trust Company Delaware as trustee of the Trust (the “Owner Trustee”)
effective as of the date hereof, to have all the rights, powers and duties set
forth herein.

SECTION 2.5 Initial Capital Contribution of Owner Trust Estate. The Seller
hereby sells, assigns and transfers to the Trust, and conveys and sets over to
the Owner Trustee, on behalf of the Trust, as of the date hereof, the sum of $1.
The Owner Trustee hereby acknowledges receipt in trust from the Seller, as of
the date hereof, of the foregoing contribution, which shall constitute the
initial Owner Trust Estate and shall be deposited in the Certificate
Distribution Account. The Seller shall pay organizational expenses of the Trust
as they may arise or shall, upon the request of the Owner Trustee, promptly
reimburse the Owner Trustee for any such expenses paid by the Owner Trustee.

SECTION 2.6 Declaration of Trust. The Owner Trustee hereby declares that it
shall hold the Owner Trust Estate in trust upon and subject to the conditions
and obligations set forth herein, in the Pooling Agreement and in the Servicing
Agreement for the use and benefit of the Certificateholders, subject to the
obligations of the Trust under the Basic Documents. It is the intention of the
parties hereto that the Trust constitute a statutory trust under the Statutory
Trust Statute, that this Agreement constitute the governing instrument of such
statutory trust and that the Certificates represent the beneficial interests
therein. The rights of the Certificateholders shall be determined as set forth
herein and in the Statutory Trust Statute and the relationship between the
parties hereto created by this Agreement shall not constitute indebtedness for
any purpose. It is the intention of the parties hereto that, solely for purposes
of federal income taxes, state and local income and franchise taxes, and any
other taxes imposed upon, measured by, or based upon gross or net income, the
Trust shall be treated as a division or branch of the Seller. The parties agree
that, unless otherwise required by appropriate tax authorities, the Trust shall
file or cause to be filed annual or other necessary returns, reports and other
forms consistent with the characterization of the Trust as a division or branch
of the Seller for such tax purposes; provided, however, that until the Seller
receives a ruling from the Illinois Department of Revenue or an opinion of
counsel reasonably acceptable to the Owner Trustee that the Trust will be
treated as a branch or division of the Seller for purposes of the Illinois
Income Tax Act and the Illinois Personal Property Tax Replacement Tax Act, for
purposes of the Illinois Income Tax Act and the Illinois Personal Property Tax
Replacement Tax Act, the Seller will (i) include the taxable income of the Trust
in the combined tax return filed by the combined group that includes the Seller,
(ii) take all steps necessary to treat the Trust as a member of the same
combined group of which the Seller is a member and (iii) provide information to
the Owner Trustee to confirm that the actions required by clauses (i) and
(ii) have been effected. Effective as of the date hereof, the Owner Trustee
shall have all rights, powers and duties set forth in this Agreement, the
Pooling Agreement, the Servicing Agreement and the Statutory Trust Statute with
respect to accomplishing the purposes of the Trust subject to the terms and
conditions of the Basic Documents.

SECTION 2.7 Liability of the Certificateholders. No Certificateholder shall have
any personal liability for any liability or obligation of the Trust.

SECTION 2.8 Title to Trust Property. Legal title to all the Owner Trust Estate
shall be vested at all times in the Trust as a separate legal entity, except
where applicable law in any

 

- 3 -



--------------------------------------------------------------------------------

jurisdiction requires title to any part of the Owner Trust Estate to be vested
in a trustee or trustees, in which case title shall be deemed to be vested in
the Owner Trustee, a co-trustee and/or other trustees, as the case may be.

SECTION 2.9 Situs of Trust. The Trust shall be located and administered in the
State of Delaware. All bank accounts maintained by the Trust or the Owner
Trustee on behalf of the Trust or for the benefit of the Certificateholders
shall be located in the State of Delaware or the State of New York. The Trust
shall not have any employees in any state other than Delaware; provided,
however, that nothing herein shall restrict or prohibit the Owner Trustee from
having employees within or without the State of Delaware. Payments shall be
received by the Trust only in Delaware or New York, and payments and
distributions shall be made by the Trust only from Delaware or New York. The
only office of the Trust shall be the Corporate Trust Office of the Owner
Trustee in Delaware.

SECTION 2.10 Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Owner Trustee that:

(a) The Seller has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted and had at all
relevant times, and now has, power, authority and legal right to acquire and own
the Receivables.

(b) The Seller is duly qualified to do business as a foreign corporation in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications.

(c) The Seller has the power and authority to execute and deliver this Agreement
and to carry out its terms, the Seller has full power and authority to sell and
assign the property to be sold and assigned to and deposited with the Trust, and
the Seller has duly authorized such sale and assignment to the Trust by all
necessary corporate action, and the execution, delivery and performance of this
Agreement have been duly authorized by the Seller by all necessary corporate
action.

(d) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms of this Agreement do not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
by-laws of the Seller, or any indenture, agreement or other instrument to which
the Seller is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than pursuant to the Basic
Documents), or violate any law or any order, rule or regulation applicable to
the Seller of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or any of its properties that would reasonably be expected to
have a Material Adverse Effect with respect to the Seller.

 

- 4 -



--------------------------------------------------------------------------------

(e) This Agreement, when duly executed and delivered, shall constitute a legal,
valid and binding obligation of the Seller enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

(f) There are no proceedings or investigations pending or, to the Seller’s
knowledge, threatened before any court, regulatory body, administrative agency
or other tribunal or governmental instrumentality having jurisdiction over the
Seller or its properties (i) asserting the invalidity of this Agreement or any
Certificates issued pursuant hereto or, (ii) seeking to prevent the issuance of
such Certificates or the consummation of any of the transactions contemplated by
this Agreement or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Seller of its obligations
under, or the validity or enforceability of, such Certificates or this
Agreement.

ARTICLE III

THE CERTIFICATES

SECTION 3.1 Initial Certificate Ownership. Upon the formation of the Trust by
the contribution by the Seller pursuant to Section 2.5 and until the issuance of
the Certificates, the Seller shall be the sole beneficiary of the Trust.

SECTION 3.2 Form of the Certificates.

(a) The Certificates shall be substantially in the form set forth in Exhibit A.
The Certificates shall be executed on behalf of the Trust by manual or facsimile
signature of a Responsible Officer of the Owner Trustee. Certificates bearing
the manual or facsimile signatures of individuals who were, at the time when
such signatures shall have been affixed, authorized to sign on behalf of the
Trust, shall be, when authenticated pursuant to Section 3.3, validly issued and
entitled to the benefits of this Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of such Certificates or did not hold such offices at
the date of authentication and delivery of such Certificates.

(b) The Certificates shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders) all as determined by the officers executing such Certificates, as
evidenced by their execution of such Certificates.

(c) The Certificates shall be issued in fully-registered form and shall be in
definitive form only. The terms of the Certificates set forth in Exhibit A shall
form part of this Agreement.

SECTION 3.3 Execution, Authentication and Delivery. Concurrently with the sale
of the Initial Receivables to the Trust pursuant to the Pooling Agreement, the
Owner Trustee shall cause the Certificates to be executed on behalf of the
Trust, and to be authenticated and delivered to or upon the written order of the
Seller, signed by its chairman of the board, its president or any

 

- 5 -



--------------------------------------------------------------------------------

vice president, without further corporate action by the Seller, in authorized
denominations. No Certificate shall entitle its holder to any benefit under this
Agreement, or shall be valid for any purpose, unless there shall appear on such
Certificate a certificate of authentication substantially in the form set forth
in Exhibit A, executed by the Owner Trustee or by the Person appointed from time
to time as the Owner Trustee’s authenticating agent hereunder (the
“Authenticating Agent”) by manual signature. The Owner Trustee hereby appoints
The Bank of New York as the initial Authenticating Agent. Such authentication
shall constitute conclusive evidence that such Certificate shall have been duly
authenticated and delivered hereunder. All Certificates shall be dated the date
of their authentication.

SECTION 3.4 Registration; Registration of Transfer and Exchange of Certificates.

(a) The Certificate Registrar shall keep or cause to be kept, at the office or
agency maintained pursuant to Section 3.8, a Certificate Register in which,
subject to such reasonable regulations as it may prescribe, the Owner Trustee
shall provide for the registration of Certificates and of transfers and
exchanges of Certificates as provided herein. The Certificate Registrar shall be
appointed by and may be removed by the Owner Trustee. The Bank of New York is
hereby appointed as the initial Certificate Registrar. Upon any resignation of a
Certificate Registrar, the Owner Trustee shall promptly appoint a successor or,
if it elects not to make such an appointment, assume the duties of Certificate
Registrar.

(b) A Certificateholder may at any time, without consent of the Noteholders,
sell, transfer, convey or assign in any manner its rights to and interests in
the Certificates (including its right to distributions from the Reserve Account
pursuant to Section 8.10(b) of the Indenture), provided that: (i) the
Certificateholder provides to the Owner Trustee and the Indenture Trustee an
opinion of independent counsel that such action will not cause the Trust to be
treated as an association (or publicly traded partnership) taxable as a
corporation for federal income tax purposes, (ii) such transferee or assignee
agrees to take positions for tax purposes consistent with the tax positions
agreed to be taken by the Certificateholder and (iii) the conditions set forth
in Section 3.4(g) have been satisfied. For the avoidance of doubt, any transfer
of a Certificate by a Certificateholder other than the initial Certificateholder
also must comply with the foregoing proviso. In addition, no transfer of a
Certificate shall be registered unless the transferee shall have provided to the
Owner Trustee and the Certificate Registrar an opinion of counsel that in
connection with such transfer no registration of the Certificates is required
under the Securities Act or applicable state law or that such transfer is
otherwise being made in accordance with all applicable federal and state
securities laws.

(c) Subject to Section 3.4(b), upon surrender for registration of transfer of
any Certificate at the office or agency maintained pursuant to Section 3.8, the
Owner Trustee shall execute on behalf of the Trust, authenticate and deliver (or
shall cause its Authenticating Agent to authenticate and deliver), in the name
of the designated transferee or transferees, one or more new Certificates in
authorized denominations of a like aggregate amount dated the date of
authentication by the Owner Trustee or any authenticating agent.

(d) At the option of a Holder, Certificates may be exchanged for other
Certificates of a like aggregate percentage interest upon surrender of the
Certificates to be exchanged at the Corporate Trust Office or the office or
agency maintained pursuant to Section

 

- 6 -



--------------------------------------------------------------------------------

3.8. Whenever any Certificates are so surrendered for exchange, the Owner
Trustee shall execute on behalf of the Trust, authenticate and deliver (or shall
cause its Authenticating Agent to authenticate and deliver) one or more
Certificates dated the date of authentication by the Owner Trustee or any
Authenticating Agent. Such Certificates shall be delivered to the Holder making
the exchange.

(e) Every Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Certificate Registrar duly executed by
the Holder or his attorney duly authorized in writing. Each Certificate
surrendered for registration of transfer or exchange shall be canceled and
subsequently destroyed or otherwise disposed of by the Owner Trustee or
Certificate Registrar in accordance with its customary practice.

(f) No service charge shall be made for any registration of transfer or exchange
of Certificates, but the Owner Trustee or the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Certificates.

(g) The Certificates may not be acquired by or for the account of a Benefit
Plan. By accepting and holding a Certificate, the Holder thereof shall be deemed
to have represented and warranted that it is not a Benefit Plan.

SECTION 3.5 Mutilated, Destroyed, Lost or Stolen Certificates.

(a) If (i) any mutilated Certificate is surrendered to the Certificate
Registrar, or the Certificate Registrar receives evidence to its satisfaction of
the destruction, loss or theft of any Certificate, and (ii) there is delivered
to the Certificate Registrar, the Owner Trustee and the Trust, such security or
indemnity as may be required by them to hold each of them harmless, then, in the
absence of notice to the Certificate Registrar, the Owner Trustee or the Trust
that such Certificate has been acquired by a protected purchaser, the Owner
Trustee shall execute on behalf of the Trust and the Owner Trustee shall
authenticate and deliver (or shall cause its Authenticating Agent to
authenticate and deliver), in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a replacement Certificate in authorized
denominations of a like amount; provided, however, that if any such destroyed,
lost or stolen Certificate, but not a mutilated Certificate, shall have become
or within seven days shall be due and payable, then instead of issuing a
replacement Certificate the Owner Trustee on behalf of the Trust may pay such
destroyed, lost or stolen Certificate when so due or payable.

(b) If, after the delivery of a replacement Certificate or distribution in
respect of a destroyed, lost or stolen Certificate pursuant to Section 3.5(a), a
protected purchaser of the original Certificate in lieu of which such
replacement Certificate was issued presents for payment such original
Certificate, the Owner Trustee on behalf of the Trust shall be entitled to
recover such replacement Certificate (or such distribution) from the Person to
whom it was delivered or any Person taking such replacement Certificate from
such Person to whom such replacement Certificate was delivered or any assignee
of such Person, except a protected purchaser, and shall be entitled to recover
upon the security or indemnity provided therefor to the extent of any loss,
damage, cost or expense incurred by the Trust or the Owner Trustee in connection
therewith.

 

- 7 -



--------------------------------------------------------------------------------

(c) In connection with the issuance of any replacement Certificate under this
Section 3.5, the Owner Trustee on behalf of the Trust may require the payment by
the Holder of such Certificate of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the fees and expenses of the Trust, the Owner
Trustee and the Certificate Registrar) connected therewith.

(d) Any duplicate Certificate issued pursuant to this Section 3.5 in replacement
of any mutilated, destroyed, lost or stolen Certificate shall constitute an
original additional contractual obligation of the Trust, whether or not the
mutilated, destroyed, lost or stolen Certificate shall be found at any time or
be enforced by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Certificates duly
issued hereunder.

(e) The provisions of this Section 3.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Certificates.

SECTION 3.6 Persons Deemed Certificateholders. Prior to due presentation of a
Certificate for registration of transfer, the Owner Trustee or the Certificate
Registrar may treat the Person in whose name any Certificate shall be registered
in the Certificate Register as the Certificateholder of such Certificate for the
purpose of receiving distributions pursuant to Article V and for all other
purposes whatsoever, and neither the Owner Trustee nor the Certificate Registrar
shall be bound by any notice to the contrary.

SECTION 3.7 Access to List of Certificateholders’ Names and Addresses. The Owner
Trustee shall furnish or cause to be furnished to the Servicer and the Seller,
within 15 days after receipt by the Owner Trustee of a request therefor from the
Servicer or the Seller in writing, a list, in such form as the Servicer or the
Seller may reasonably require, of the names and addresses of the
Certificateholders as of the most recent Record Date. Each Holder, by receiving
and holding a Certificate, shall be deemed to have agreed not to hold any of the
Servicer, the Seller, the Trust or the Owner Trustee accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.

SECTION 3.8 Maintenance of Corporate Trust Office. The Trust shall maintain in
the Borough of Manhattan, the City of New York, an office or offices or agency
or agencies where Certificates may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Trust in respect of the
Certificates and the Basic Documents may be served. The Trust initially
designates the offices of the Certificate Registrar at 101 Barclay Street, New
York, New York 10286, as its principal office for such purposes. The Owner
Trustee shall give prompt written notice to the Seller and to the
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.

SECTION 3.9 Appointment of Paying Agent. The Paying Agent shall make
distributions to Certificateholders from the Certificate Distribution Account
pursuant to Section

 

- 8 -



--------------------------------------------------------------------------------

5.2. Any Paying Agent shall have the revocable power to withdraw funds from the
Certificate Distribution Account for the purpose of making the distributions
referred to above. The Owner Trustee may appoint and may revoke such power and
remove the Paying Agent if the Owner Trustee determines in its sole discretion
that the Paying Agent shall have failed to perform its obligations under this
Agreement in any material respect. The Bank of New York is hereby appointed as
the initial Paying Agent. The Paying Agent shall be permitted to resign as
Paying Agent upon 30 days’ written notice to the Owner Trustee. If the Paying
Agent shall resign or be removed, the Owner Trustee shall appoint a successor to
act as Paying Agent (which shall be a bank or trust company). The Owner Trustee
shall cause such successor Paying Agent or any additional Paying Agent appointed
by the Owner Trustee to execute and deliver to the Owner Trustee an instrument
in which such successor Paying Agent or additional Paying Agent shall agree with
the Owner Trustee that as Paying Agent, such successor Paying Agent or
additional Paying Agent shall hold all sums, if any, held by it for distribution
to the Certificateholders in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to such Certificateholders. The
Paying Agent shall return all unclaimed funds to the Trust and upon removal of a
Paying Agent such Paying Agent shall also return all funds in its possession to
the Trust. The provisions of Sections 6.3, 6.6, 6.7, 6.8 and 6.9 shall apply,
mutatis mutandis, to the Owner Trustee also in its role as Paying Agent, for so
long as the Owner Trustee shall act as Paying Agent and, to the extent
applicable, to any other paying agent appointed hereunder. Any reference in this
Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 3.10 Seller as Certificateholder. The Seller in its individual or any
other capacity may become the owner or pledgee of Certificates and may otherwise
deal with the Owner Trustee or its Affiliates as if it were not the Seller.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1 Prior Notice to Certificateholders with Respect to Certain Matters.
The Owner Trustee shall not take action with respect to the following matters,
unless (i) the Owner Trustee shall have notified the Certificateholders in
writing of the proposed action at least 30 days before the taking of such
action, and (ii) the Certificateholders shall not have notified the Owner
Trustee in writing prior to the 30th day after such notice is given that such
Certificateholders have withheld consent or provided alternative direction:

(a) the initiation of any claim or lawsuit by the Trust (other than an action to
collect on a Receivable or an action by the Indenture Trustee pursuant to the
Indenture) and the compromise of any action, claim or lawsuit brought by or
against the Trust (other than an action to collect on a Receivable or an action
by the Indenture Trustee pursuant to the Indenture);

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(c) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholders;

(d) the amendment, change or modification of the Administration Agreement,
except to cure any ambiguity or to amend or supplement any provision in a manner
that would not materially adversely affect the interests of the
Certificateholders;

(e) the appointment pursuant to the Indenture of a successor Note Registrar,
Paying Agent or Indenture Trustee or pursuant to this Agreement of a successor
Certificate Registrar or Paying Agent, or the consent to the assignment by the
Note Registrar, Paying Agent or Indenture Trustee or Certificate Registrar of
its obligations under the Indenture or this Agreement, as applicable;

(f) the amendment of the Pooling Agreement or the Servicing Agreement in
circumstances where the consent of any Noteholder is required; or

(g) the election by the Trust to file an amendment to the Certificate of Trust,
a conformed copy of which is attached hereto as Exhibit B, except as permitted
or required by the terms of any Basic Document.

SECTION 4.2 Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the written direction of the
Certificateholders, to (a) remove the Administrator under the Administration
Agreement pursuant to Section 10

 

- 10 -



--------------------------------------------------------------------------------

thereof, (b) appoint a successor Administrator pursuant to Section 10 of the
Administration Agreement, (c) remove the Servicer under the Servicing Agreement
pursuant to Section 7.02 thereof or (d) except as expressly provided in the
Basic Documents, sell the Receivables or any interest therein after the
termination of the Indenture. The Owner Trustee shall take the actions referred
to in the preceding sentence only upon written instructions signed by the
Certificateholders.

SECTION 4.3 Action by Certificateholders with Respect to Bankruptcy. Neither the
Trust nor the Owner Trustee shall have the power to commence a voluntary
proceeding in bankruptcy relating to the Trust without the unanimous prior
approval of all Holders of Certificates (including the unanimous approval of the
board of directors of the Seller) and the Owner Trustee unless the Owner Trustee
reasonably believes that the Trust is insolvent.

SECTION 4.4 Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Trust or the
Owner Trustee under this Agreement or any of the Basic Documents or would be
contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow any
such direction, if given.

SECTION 4.5 Majority Control. Except as expressly provided herein, any action
that may be taken or consent that may be given or withheld by the
Certificateholders under this Agreement shall be effective if such action is
taken or such consent is given or withheld by the Holders of a majority of the
ownership interest in the Trust outstanding as of the close of the preceding
Distribution Date. Except as expressly provided herein, any written notice,
instruction, direction or other document of the Certificateholders delivered
pursuant to this Agreement shall be effective if signed by Holders of
Certificates evidencing not less than a majority of the ownership interest in
the Trust at the time of the delivery of such notice.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1 Establishment of Certificate Distribution Account.

(a) The Seller shall cause the Servicer, for the benefit of the
Certificateholders, to establish and maintain at The Bank of New York in the
name of the Trust an Eligible Deposit Account known as the Navistar Financial
2007-C Owner Trust Certificate Distribution Account (the “Certificate
Distribution Account”), bearing an additional designation clearly indicating
that the funds deposited therein are held for the benefit of the
Certificateholders.

(b) The Trust, for the benefit of the Certificateholders, shall possess all
right, title and interest in and to all funds on deposit from time to time in
the Certificate Distribution Account and in all proceeds thereof. Except as
otherwise provided herein or in the Pooling Agreement or the Servicing
Agreement, the Certificate Distribution Account shall be under the sole dominion
and control of the Paying Agent for the benefit of the Certificateholders. If,
at any time, the Certificate Distribution Account ceases to be an Eligible
Deposit Account, the Seller shall cause the Servicer within 10 Business Days (or
such longer period, not to exceed 30

 

- 11 -



--------------------------------------------------------------------------------

calendar days, as to which the Certificateholders may consent) to establish a
new Certificate Distribution Account as an Eligible Deposit Account and shall
cause the Paying Agent to transfer any cash and/or any investments in the old
Certificate Distribution Account to such new Certificate Distribution Account.

SECTION 5.2 Application of Trust Funds.

(a) On each Distribution Date, the Paying Agent shall (based on the information
contained in the Servicer’s Certificate delivered on the related Determination
Date) distribute to the Certificateholders, on a pro rata basis, amounts on
deposit in the Certificate Distribution Account.

(b) On each Distribution Date, the Paying Agent shall send (or shall cause to be
sent) to each Certificateholder the statement described in Section 2.17(a) of
the Servicing Agreement.

(c) If any withholding tax is imposed on distributions of the Owner Trust Estate
(or allocations of income) to a Certificateholder, such tax shall reduce the
amount otherwise distributable to the Certificateholder in accordance with this
Section 5.2. The Paying Agent is hereby authorized and directed to retain from
amounts otherwise distributable to the Certificateholders sufficient funds for
the payment of any withholding tax that is legally owed by the Trust in respect
of any distribution (but such authorization shall not prevent the Owner Trustee
from contesting any such tax in appropriate proceedings and withholding payment
of such tax, if permitted by law, pending the outcome of such proceedings). The
amount of any withholding tax imposed with respect to a Certificateholder shall
be treated as cash distributed to such Certificateholder at the time it is
withheld by the Trust and remitted to the appropriate taxing authority. If there
is a possibility that withholding tax is payable with respect to a distribution
(such as a distribution to a non-U.S. Certificateholder), the Paying Agent may
in its sole discretion withhold such amounts in accordance with this
Section 5.2(c). If a Certificateholder wishes to apply for a refund of any such
withholding tax, the Owner Trustee and the Paying Agent shall reasonably
cooperate with such Certificateholder in making such claim so long as such
Certificateholder agrees to reimburse the Trust, the Owner Trustee and the
Paying Agent for any out-of-pocket expenses incurred.

(d) If the Indenture Trustee holds escheated funds for payment to the Trust
pursuant to Section 3.3(e) of the Indenture, the Owner Trustee shall, upon
notice from the Indenture Trustee that such funds exist, submit on behalf of the
Trust an Issuer Order to the Indenture Trustee pursuant to Section 3.3(e) of the
Indenture instructing the Indenture Trustee to pay such funds pro rata to or at
the order of the Certificateholders.

SECTION 5.3 Method of Payment. Subject to Section 7.1(c), distributions required
to be made to Certificateholders on any Distribution Date shall be made to each
Certificateholder of record on the related Record Date (i) by wire transfer, in
immediately available funds, to the account of such Certificateholder at a bank
or other entity having appropriate facilities therefor or, where possible, by
intra-bank book entry credit, if such Certificateholder shall have provided to
the Certificate Registrar appropriate written instructions at least five
Business Days prior to such Record Date and the distribution required to be made
to such Certificateholders exceeds $100,000 or (ii) by check mailed to such
Certificateholder at the address of such Certificateholder appearing in the
Certificate Register.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 5.4 Accounting and Reports to the Certificateholders, the Internal
Revenue Service and Others. The Trust shall maintain (or cause to be maintained)
the books of the Trust on the basis of a fiscal year ending October 31 on the
accrual method of accounting, deliver to each Certificateholder, as may be
required by the Code and applicable Treasury Regulations or otherwise, such
information as may be required to enable each Certificateholder to prepare its
federal income tax returns, file such tax returns relating to the Trust and make
such elections as may from time to time be required or appropriate under any
applicable state or federal statute or rule or regulation thereunder so as to
maintain the Trust’s characterization as a division or branch of the Seller for
federal income tax purposes, cause such tax returns to be signed in the manner
required by law and collect or cause to be collected any withholding tax as
described in and in accordance with Section 5.2(c) with respect to income or
distributions to Certificateholders.

SECTION 5.5 Signature on Returns. The Owner Trustee shall sign on behalf of the
Trust any and all tax returns of the Trust as directed by the Seller, unless
applicable law requires a Certificateholder to sign such documents, in which
case such documents shall be signed by the Seller.

ARTICLE VI

THE OWNER TRUSTEE

SECTION 6.1 Duties of Owner Trustee.

(a) The Owner Trustee undertakes to perform such duties, and only such duties,
as are specifically set forth in this Agreement, the Pooling Agreement, the
Servicing Agreement and the other Basic Documents, including the administration
of the Trust in the interest of the Certificateholders, subject to the Basic
Documents and in accordance with the provisions of this Agreement, the Pooling
Agreement and the Servicing Agreement. No implied covenants or obligations shall
be read into this Agreement, the Pooling Agreement, the Servicing Agreement or
any other Basic Document against the Owner Trustee.

(b) Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Basic
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Owner Trustee
hereunder or under any Basic Document, and the Owner Trustee shall not be liable
for the default or failure of the Administrator to carry out its obligations
under the Administration Agreement.

(c) In the absence of bad faith on its part, the Owner Trustee may conclusively
rely upon certificates or opinions furnished to the Owner Trustee and conforming
to the requirements of this Agreement in determining the truth of the statements
and the correctness of the opinions contained therein; provided, however, that
the Owner Trustee shall have examined such certificates or opinions so as to
determine compliance of the same with the requirements of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(d) The Owner Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:

(i) this Section 6.1(d) shall not limit the effect of Section 6.1(a) or (b);

(ii) the Owner Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Owner Trustee
was negligent in ascertaining the pertinent facts; and

(iii) the Owner Trustee shall not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 4.1, 4.2 or 6.4.

(e) Subject to Sections 5.1 and 5.2, monies received by the Owner Trustee
hereunder need not be segregated in any manner except to the extent required by
law, the Pooling Agreement or the Servicing Agreement and may be deposited under
such general conditions as may be prescribed by law, and the Owner Trustee shall
not be liable for any interest thereon.

(f) The Owner Trustee shall not take any action that (i) is inconsistent with
the purposes of the Trust set forth in Section 2.3 or (ii) would, to the actual
knowledge of a Responsible Officer of the Owner Trustee, result in the Trust
becoming taxable as a corporation for federal income tax purposes.

(g) The Certificateholders shall not direct the Owner Trustee to take action
that would violate the provisions of this Section 6.1.

SECTION 6.2 Authority of Owner Trustee. The Owner Trustee is authorized and
directed to execute and deliver the Basic Documents and each certificate or
other document attached as an exhibit to or contemplated by the Basic Documents
to which the Trust is to be a party in such form as the Seller shall approve as
evidenced conclusively by the Owner Trustee’s execution thereof. In addition to
the foregoing, the Owner Trustee is authorized, but shall not be obligated, to
take all actions required of the Trust pursuant to the Basic Documents. The
Owner Trustee is further authorized from time to time to take such action as the
Administrator recommends with respect to the Basic Documents.

SECTION 6.3 Acceptance of Trusts and Duties. Except as otherwise provided in
this Article VI, in accepting the trusts hereby created, the Person executing
this Agreement as Owner Trustee acts solely as Owner Trustee hereunder and not
in its individual capacity and all Persons having any claim against the Owner
Trustee by reason of the transactions contemplated by this Agreement or any
Basic Document shall look only to the Owner Trust Estate for payment or
satisfaction thereof. The Owner Trustee accepts the trusts hereby created and
agrees to perform its duties hereunder with respect to such trusts but only upon
the terms of this Agreement. The Owner Trustee also agrees to disburse all
monies actually received by it constituting part of the Owner Trust Estate upon
the terms of this Agreement. The Owner Trustee shall not be liable or

 

- 14 -



--------------------------------------------------------------------------------

accountable hereunder or under any Basic Document under any circumstances,
except for its own negligent action, its own negligent failure to act or its own
willful misconduct or in the case of the inaccuracy of any representation or
warranty contained in Section 6.6 and expressly made by the Owner Trustee. In
particular, but not by way of limitation (and subject to the exceptions set
forth in the preceding sentence):

(a) the Owner Trustee shall at no time have any responsibility or liability for
or with respect to the legality, validity and enforceability of any Receivable
or the perfection and priority of any security interest created by any
Receivable in any Financed Vehicle or the maintenance of any such perfection and
priority, or for or with respect to the sufficiency of the Owner Trust Estate or
its ability to generate the distributions and payments to be made to
Certificateholders under this Agreement or to Noteholders under the Indenture,
including, without limitation: the existence, condition and ownership of any
Financed Vehicle; the existence and enforceability of any insurance thereon; the
existence and contents of any Receivable on any computer or other record
thereof; the validity of the assignment of any Receivable to the Trust or of any
intervening assignment; the completeness of any Receivable; the performance or
enforcement of any Receivable; the compliance by the Seller or the Servicer with
any warranty or representation made under any Basic Document or in any related
document or the accuracy of any such warranty or representation or any action of
the Administrator, the Owner Trustee or the Servicer or any subservicer taken in
the name of the Owner Trustee;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Administrator or any Certificateholder;

(c) no provision of this Agreement or any Basic Document shall require the Owner
Trustee to expend or risk funds or otherwise incur any financial liability in
the performance of any of its rights or powers hereunder or under any Basic
Document, if the Owner Trustee shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured or provided to it;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes or any amounts payable with respect to
the Certificates;

(e) the Owner Trustee shall not be responsible for or in respect of, and makes
no representation as to, the validity or sufficiency of any provision of this
Agreement or for the due execution hereof by the Seller or for the form,
character, genuineness, sufficiency, value or validity of any of the Owner Trust
Estate or for or in respect of the validity or sufficiency of the Basic
Documents, the Notes, the Certificates (other than the certificate of
authentication on the Certificates) or of any Receivables or any related
documents, and the Owner Trustee shall in no event assume or incur any
liability, duty or obligation to any Noteholder or to any Certificateholder,
other than as expressly provided for herein and in the Basic Documents;

(f) the Owner Trustee shall not be liable for the default or misconduct of the
Administrator, the Indenture Trustee, the Seller or the Servicer under any of
the Basic Documents or otherwise and the Owner Trustee shall not have any
obligation or liability to

 

- 15 -



--------------------------------------------------------------------------------

perform the obligations of the Trust under this Agreement or the Basic Documents
that are required to be performed by the Administrator under the Administration
Agreement, the Indenture Trustee under the Indenture, the Servicer under the
Servicing Agreement or NFC under the Purchase Agreement;

(g) the Owner Trustee shall not be under any obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any Basic Document, at the request, order or direction of any of
the Certificateholders, unless such Certificateholders have offered to the Owner
Trustee security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred by the Owner Trustee therein or thereby. The
right of the Owner Trustee to perform any discretionary act enumerated in this
Agreement or in any Basic Document shall not be construed as a duty, and the
Owner Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of any such act; and

(h) in no event shall the Owner Trustee be liable for any damages in the nature
of special, indirect or consequential damages, however styled, including,
without limitation, lost profits, or for any losses due to forces beyond the
control of the Owner Trustee, including, without limitation, strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services provided
to the Owner Trustee by third parties.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 6.4 Action upon Instruction by Certificateholders.

(a) Subject to Section 4.4 and Section 6.1(g), the Certificateholders may by
written instruction direct the Owner Trustee in the management of the Trust.
Such direction may be exercised at any time by written instruction of the
Certificateholders pursuant to Section 4.5.

(b) Notwithstanding the foregoing, the Owner Trustee shall not be required to
take any action hereunder or under any Basic Document if the Owner Trustee shall
have reasonably determined, or shall have been advised by counsel, that such
action is likely to result in liability on the part of the Owner Trustee or is
contrary to the terms hereof or of any Basic Document or is otherwise contrary
to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any Basic
Document, or is unsure as to the application, intent, interpretation or meaning
of any provision of this Agreement or the Basic Documents, the Owner Trustee
shall promptly give notice (in such form as shall be appropriate under the
circumstances) to the Certificateholders requesting instruction as to the course
of action to be adopted, and, to the extent the Owner Trustee acts in good faith
in accordance with any such instruction received, the Owner Trustee shall not be
liable on account of such action to any Person. If the Owner Trustee shall not
have received appropriate instructions within ten days of such notice (or within
such shorter period of time as reasonably may be specified in such notice or may
be necessary under the circumstances) it may, but shall be under no duty to,
take or refrain from taking such action which is consistent, in its view, with
this Agreement or the Basic Documents, and as it shall deem to be in the best
interests of the Certificateholders, and the Owner Trustee shall have no
liability to any Person for any such action or inaction.

SECTION 6.5 Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholders, promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Trust or the
Owner Trustee under the Basic Documents.

SECTION 6.6 Representations and Warranties of Owner Trustee. The Owner Trustee
hereby represents and warrants to the Seller, for the benefit of the
Certificateholders, that:

(a) It is a Delaware banking corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The eligibility
requirements set forth in Section 6.13 (a)—(c) are satisfied with respect to it.

(b) It has full power, authority and legal right to execute, deliver and perform
this Agreement, and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement.

(c) The execution, delivery and performance by it of this Agreement (i) shall
not violate any provision of any law or regulation governing the banking and
trust powers of the Owner Trustee or any order, writ, judgment or decree of any
court, arbitrator or governmental

 

- 17 -



--------------------------------------------------------------------------------

authority applicable to the Owner Trustee or any of its assets, (ii) shall not
violate any provision of the charter or by-laws of the Owner Trustee, or
(iii) shall not violate any provision of, or constitute, with or without notice
or lapse of time, a default under, or result in the creation or imposition of
any lien on any properties included in the Owner Trust Estate pursuant to the
provisions of any mortgage, indenture, contract, agreement or other undertaking
to which it is a party, which violation, default or lien could reasonably be
expected to have a materially adverse effect on the Owner Trustee’s performance
or ability to perform its duties as Owner Trustee under this Agreement or on the
transactions contemplated in this Agreement.

(d) The execution, delivery and performance by the Owner Trustee of this
Agreement shall not require the authorization, consent or approval of, the
giving of notice to, the filing or registration with, or the taking of any other
action in respect of, any governmental authority or agency regulating the
corporate trust activities of the Owner Trustee.

(e) This Agreement has been duly executed and delivered by the Owner Trustee and
constitutes the legal, valid and binding agreement of the Owner Trustee,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

SECTION 6.7 Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties and need not
investigate any fact or matter in any such document. The Owner Trustee may
accept a certified copy of a resolution of the board of directors or other
governing body of any corporate party as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the method of the determination of which is
not specifically prescribed herein, the Owner Trustee may for all purposes
hereof rely on a certificate, signed by the president or any vice president or
by the treasurer or other authorized officers of the relevant party, as to such
fact or matter, and such certificate shall constitute full protection to the
Owner Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the Basic
Documents, the Owner Trustee: may act directly or through its agents, attorneys,
custodians or nominees pursuant to agreements entered into with any of them, and
the Owner Trustee shall not be liable for the conduct or misconduct of such
agents, attorneys, custodians or nominees if such agents, attorneys, custodians
or nominees shall have been selected by the Owner Trustee with reasonable care;
and may consult with counsel, accountants and other skilled professionals to be
selected with reasonable care and employed by it. The Owner Trustee shall not be
liable for anything done, suffered or omitted in good faith by it in accordance
with the opinion or advice of any such counsel, accountants or other such
Persons and not contrary to this Agreement or any Basic Document.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 6.8 Owner Trustee May Own Certificates and Notes. The Owner Trustee in
its individual or any other capacity may become the owner or pledgee of
Certificates or Notes and may deal with the Seller, the Administrator, the
Indenture Trustee and the Servicer in transactions in the same manner as it
would have if it were not the Owner Trustee.

SECTION 6.9 Compensation and Indemnity. The Owner Trustee shall receive as
compensation from the Seller for its services hereunder such fees as have been
separately agreed upon before the date hereof between the Seller and the Owner
Trustee, and the Owner Trustee shall be entitled to be reimbursed by the
Servicer for its other reasonable expenses hereunder, including the reasonable
compensation, expenses and disbursements of such agents, custodians, nominees,
representatives, experts and counsel as it may employ in connection with the
exercise and performance of its rights and its duties hereunder. The Servicer
shall indemnify the Owner Trustee and its successors, assigns, agents and
servants in accordance with the provisions of Section 6.05 of the Servicing
Agreement. The compensation and indemnities described in this Section 6.9 shall
survive the resignation or removal of the Owner Trustee or the termination of
this Agreement. Any amounts paid to the Owner Trustee pursuant to this Article
VI shall not be deemed to be a part of the Owner Trust Estate immediately after
such payment.

SECTION 6.10 Replacement of Owner Trustee.

(a) The Owner Trustee may give notice of its intent to resign and be discharged
from the trusts hereby created by written notice thereof to the Administrator;
provided that no such resignation shall become effective, and the Owner Trustee
shall not resign, prior to the time set forth in Section 6.10(c). The
Administrator may appoint a successor Owner Trustee by delivering a written
instrument, in duplicate, to the resigning Owner Trustee and the successor Owner
Trustee. If no successor Owner Trustee shall have been appointed and have
accepted appointment within 30 days after the giving of such notice, the
resigning Owner Trustee giving such notice may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee. The Administrator
shall remove the Owner Trustee if:

(i) the Owner Trustee shall cease to be eligible in accordance with the
provisions of Section 6.13 and shall fail to resign after written request
therefor by the Administrator;

(ii) the Owner Trustee shall be adjudged bankrupt or insolvent;

(iii) a receiver or other public officer shall be appointed or take charge or
control of the Owner Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation; or

(iv) the Owner Trustee shall otherwise be incapable of acting.

(b) If the Owner Trustee gives notice of its intent to resign or is removed or
if a vacancy exists in the office of Owner Trustee for any reason, the
Administrator shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate (one copy of which instrument shall be delivered to the
outgoing Owner Trustee so removed and one copy to the successor Owner Trustee)
and shall pay all fees owed to the outgoing Owner Trustee.

 

- 19 -



--------------------------------------------------------------------------------

(c) Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section 6.10
shall not become effective and no such resignation shall be deemed to have
occurred until a written acceptance of appointment is delivered by the successor
Owner Trustee to the outgoing Owner Trustee and the Administrator and all fees
and expenses due to the outgoing Owner Trustee are paid. Any successor Owner
Trustee appointed pursuant to this Section 6.10 shall be eligible to act in such
capacity in accordance with Section 6.13 and, following compliance with the
preceding sentence, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor under this Agreement, with like effect
as if originally named as Owner Trustee. The Administrator shall provide notice
of such resignation or removal of the Owner Trustee to the Agent.

(d) The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement. The Administrator and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

(e) Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 6.10, the Administrator shall mail notice of the successor of such Owner
Trustee to all Certificateholders, the Indenture Trustee, the Noteholders and
the Agent. The successor Owner Trustee shall file an appropriate amendment to
the Certificate of Trust.

SECTION 6.11 Merger or Consolidation of Owner Trustee. Any Person into which the
Owner Trustee may be merged or converted or with which it may be consolidated,
or any Person resulting from any merger, conversion or consolidation to which
the Owner Trustee shall be a party, or any Person succeeding to all or
substantially all of the corporate trust business of the Owner Trustee, shall be
the successor of the Owner Trustee hereunder, provided such Person shall be
eligible pursuant to Section 6.13, and without the execution or filing of any
instrument or any further act on the part of any of the parties hereto;
provided, however, that the Owner Trustee shall mail notice of such merger or
consolidation to the Agent.

SECTION 6.12 Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Owner Trust Estate or any Financed Vehicle may at the time be located,
the Administrator and the Owner Trustee acting jointly shall have the power and
shall execute and deliver all instruments to appoint one or more Persons
approved by the Owner Trustee to act as co-trustee, jointly with the Owner
Trustee, or as separate trustee or trustees, of all or any part of the Owner
Trust Estate, and to vest in such Person, in such capacity, such title to the
Owner Trust Estate, or any part thereof, and, subject to the other provisions of
this Section 6.12, such powers, duties, obligations, rights and trusts as the
Administrator and the Owner Trustee may consider necessary or desirable. If the
Administrator shall not have joined in such appointment within 15 days after the
receipt by it of a request to do so, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 6.13 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 6.10.

 

- 20 -



--------------------------------------------------------------------------------

(b) Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Owner Trust Estate or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement (unless such other
trustee acts or fails to act at the direction of such first trustee); and

(iii) the Administrator and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.

(c) Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and a
copy thereof given to the Administrator.

(d) Any separate trustee or co-trustee may at any time appoint the Owner Trustee
as its agent or attorney-in-fact with full power and authority, to the extent
not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

 

- 21 -



--------------------------------------------------------------------------------

SECTION 6.13 Eligibility Requirements for Owner Trustee. The Owner Trustee shall
at all times: (a) be a corporation, a national banking association or a bank
satisfying the provisions of Section 3807(a) of the Statutory Trust Statute;
(b) be authorized to exercise corporate trust powers; (c) have a combined
capital and surplus of at least $50,000,000 and be subject to supervision or
examination by federal or state authorities; and (d) have a long-term unsecured
debt rating of at least Baa3 by Moody’s or be otherwise satisfactory to Moody’s.
If such Person or bank shall publish reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 6.13, the combined capital and
surplus of such Person or bank shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Owner Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.13, the Owner Trustee shall resign immediately in
the manner and with the effect specified in Section 6.10.

ARTICLE VII

TERMINATION OF TRUST AGREEMENT

SECTION 7.1 Termination of Trust Agreement.

(a) The Trust shall dissolve and wind up in accordance with Section 3808 of the
Statutory Trust Statute on or immediately preceding the final distribution by
the Owner Trustee of all monies or other property or proceeds of the Owner Trust
Estate in accordance with the terms of the Indenture, the Pooling Agreement
(including the exercise by the Servicer of its option to purchase the
Receivables pursuant to Section 4.01 of the Pooling Agreement), the Servicing
Agreement and Article V. The bankruptcy, liquidation, dissolution, death or
incapacity of any Certificateholder shall not (x) operate to terminate this
Agreement or the Trust, nor (y) entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Trust or the Owner Trust Estate nor (z) otherwise affect the rights, obligations
and liabilities of the parties hereto.

(b) This Agreement shall be irrevocable. Except as provided in Section 7.1(a)
and in this Section 7.1(b), neither the Seller nor any Certificateholder shall
be entitled to revoke or terminate the Trust or this Agreement. Each of the
Seller, the Trust and the Owner Trustee acknowledges that the Indenture Trustee,
on behalf of the Noteholders, is a third-party beneficiary of this Agreement.
For so long as the Notes are outstanding, neither the Trust nor this Agreement
shall be revoked without the consent of the Indenture Trustee. Each of the
Seller, the Trust and the Owner Trustee acknowledges that the Indenture Trustee,
as an agent of the Noteholders, maintains a legitimate interest in ensuring that
the Trust is not revoked prior to the fulfillment of the Trust objectives. In no
event may this Agreement be amended without the consent of the Indenture Trustee
if the effect of such amendment is the revocation or termination of this Trust
other than in accordance with this Section 7.1.

(c) Notice of any dissolution of the Trust specifying the Distribution Date upon
which the Certificateholders shall surrender their Certificates to the Owner
Trustee for payment of the final distribution and cancellation, shall be given
by the Owner Trustee by letter to Certificateholders mailed within five Business
Days of receipt of notice of dissolution from

 

- 22 -



--------------------------------------------------------------------------------

the Servicer given pursuant to Section 8.13(b) of the Indenture, stating:
(i) the Distribution Date upon or with respect to which the final distribution
on the Certificates shall be made upon presentation and surrender of the
Certificates at the office of the Owner Trustee; (ii) the amount of any such
final distribution; and (iii) that the Record Date otherwise applicable to such
Distribution Date is not applicable, distributions being made only upon
presentation and surrender of the Certificates at the office of the Owner
Trustee therein specified. The Owner Trustee shall give such notice to the
Certificate Registrar (if other than the Owner Trustee) and the Owner Trustee at
the time such notice is given to Certificateholders. Upon presentation and
surrender of the Certificates, the Owner Trustee shall cause to be distributed
to Certificateholders amounts distributable on such Distribution Date pursuant
to Section 5.2.

(d) If all of the Certificateholders shall not surrender their Certificates for
cancellation within six months after the date specified in the written notice
specified in Section 7.1(c), the Owner Trustee shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice all the Certificates shall not have been
surrendered for cancellation, the Owner Trustee may take appropriate steps, or
may appoint an agent to take appropriate steps, to contact the remaining
Certificateholders concerning surrender of their Certificates, and the cost
thereof shall be paid out of the funds and other assets that shall remain
subject to this Agreement. Subject to applicable laws with respect to escheat of
funds, any funds remaining in the Owner Trust Estate after exhaustion of such
remedies in the preceding sentence shall be deemed property of the Seller and
distributed by the Owner Trustee to the Seller.

(e) Within sixty days of the later of (i) the cancellation of all of the
Certificates pursuant to Section 7.1(c) or Section 7.1(d), or (ii) payment to
the Seller of funds remaining in the Owner Trust Estate pursuant to
Section 7.1(d), the Owner Trustee shall provide the Agent with written notice
stating that all Certificates have been so canceled or such funds have been so
paid to the Seller.

(f) Upon completion of the winding up of the trust, the Owner Trustee shall
cause the Certificate of Trust to be canceled by filing a certificate of
cancellation with the Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute and, upon such filing, the Trust
shall terminate.

ARTICLE VIII

AMENDMENTS

SECTION 8.1 Amendments Without Consent of Certificateholders or Noteholders.
This Agreement may be amended by the Seller and the Owner Trustee without the
consent of any of the Securityholders (but with prior notice to the Agent) to
(i) cure any ambiguity, (ii) correct or supplement any provision in this
Agreement that may be defective or inconsistent with any other provision in this
Agreement or any other Basic Document, (iii) add or supplement any credit
enhancement for the benefit of the Securityholders (provided that if any such
addition shall affect any class of Securityholders differently than any other
class of Securityholders, then such addition shall not, as evidenced by an
Opinion of Counsel, adversely affect in any material respect the interests of
any class of the Securityholders), (iv) add to the covenants, restrictions or

 

- 23 -



--------------------------------------------------------------------------------

obligations of the Seller or the Owner Trustee for the benefit of the
Securityholders, (v) evidence and provide for the acceptance of the appointment
of a successor trustee with respect to the Owner Trust Estate and add to or
change any provisions as shall be necessary to facilitate the administration of
the trusts hereunder by more than one trustee pursuant to Article VI, or
(vi) add, change or eliminate any other provision of this Agreement in any
manner that shall not, as evidenced by an Opinion of Counsel, adversely affect
in any material respect the interests of the Securityholders.

SECTION 8.2 Amendments With Consent of Certificateholders and Noteholders. This
Agreement may be amended from time to time by the Seller and the Owner Trustee
with the consent of the Agent, the Noteholders whose Notes evidence not less
than a majority of the Outstanding Amount of the Controlling Class as of the
close of business on the preceding Distribution Date (unless the interests of
the Noteholders are not materially and adversely affected thereby as evidenced
by an Officer’s Certificate of the Servicer to that effect) and the consent of
the Holders of Certificates (unless the interests of the Certificateholders are
not materially and adversely affected thereby as evidenced by an Officer’s
Certificate of the Servicer to that effect) evidencing not less than a majority
of the ownership interests in the Owner Trust Estate as of the close of business
on the preceding Distribution Date (which consent, whether given pursuant to
this Section 8.2 or pursuant to any other provision of this Agreement, shall be
conclusive and binding on such Person and on all future holders of such Notes or
Certificates and of any Notes or Certificates issued upon the transfer thereof
or in exchange thereof or in lieu thereof whether or not notation of such
consent is made upon the Notes or Certificates) for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement, or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such amendment shall
(a) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, collections of payments on Receivables or distributions that shall be
required to be made on any Note, (b) reduce the aforesaid percentage required to
consent to any such amendment or (c) amend Sections 2.3 or 4.3, without the
consent of the Holders of all of the Notes and the Holders of all of the
Certificates then outstanding. The Administrator shall furnish notice of the
substance of any proposed amendment, supplement or consent under this
Section 8.2 to the Agent prior to obtaining consent thereto.

SECTION 8.3 Form of Amendments.

(a) Promptly after the execution of any amendment, supplement or consent
pursuant to Section 8.1 or 8.2, the Owner Trustee shall furnish written
notification of the substance of such amendment or consent to the Agent, each
Certificateholder and the Indenture Trustee.

(b) It shall not be necessary for the consent of Certificateholders, the
Noteholders or the Indenture Trustee pursuant to Section 8.2 to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof. The manner of obtaining
such consents (and any other consents of Certificateholders provided for in this
Agreement or in any other Basic Document) and of evidencing the authorization of
the execution thereof by Certificateholders and Noteholders shall be subject to
such reasonable requirements as the Owner Trustee may prescribe.

 

- 24 -



--------------------------------------------------------------------------------

(c) Prior to the execution of any amendment to this Agreement or the Certificate
of Trust, the Owner Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and that all conditions precedent to such execution
have been satisfied. The Owner Trustee may, but shall not be obligated to, enter
into any such amendment which affects the Owner Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

(d) Promptly after the execution of any amendment to the Certificate of Trust,
the Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

(e) Notwithstanding any other provision of this Agreement, if the consent of the
Swap Counterparty is required pursuant to the Swap Counterparty Rights Agreement
to amend this Agreement, any such purported amendment shall, to the fullest
extent permitted by law, be null and void ab initio unless the Swap Counterparty
consents in writing to such amendment.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 No Legal Title to Owner Trust Estate. The Certificateholders shall
not have legal title to any part of the Owner Trust Estate. The
Certificateholders shall be entitled to receive distributions with respect to
their undivided beneficial interest therein only in accordance with Articles V
and VII. No transfer, by operation of law or otherwise, of any right, title, and
interest of the Certificateholders to and in their ownership interest in the
Owner Trust Estate shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Owner Trust Estate.

SECTION 9.2 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Seller, the
Certificateholders, the Administrator and, to the extent expressly provided
herein, the Indenture Trustee, the Noteholders and the Agent, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Owner Trust
Estate or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein. The Administrator shall be a third party
beneficiary with respect to the rights granted to it under Section 6.10(a).

SECTION 9.3 Notices. All demands, notices and communications upon or to the
Seller, the Servicer, the Administrator, the Indenture Trustee, the Owner
Trustee, the Agent or any Certificateholder under this Agreement shall be
delivered as specified in Appendix B to the Pooling Agreement.

SECTION 9.4 Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
enforceable to the fullest extent permitted, and if not so permitted, shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement or of the Certificates or the rights of
the holders thereof.

 

- 25 -



--------------------------------------------------------------------------------

SECTION 9.5 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts (and by different parties on separate counterparts),
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one and the same instrument.

SECTION 9.6 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Seller, the Owner
Trustee and each Certificateholder and their respective successors and permitted
assigns, all as herein provided. Any request, notice, direction, consent, waiver
or other instrument or action by a Certificateholder shall bind the successors
and assigns of such Certificateholder.

SECTION 9.7 No Petition Covenant. Notwithstanding any prior termination of this
Agreement, the Trust (or the Owner Trustee, on behalf of the Trust), and each
Certificateholder, by accepting a Certificate (or interest therein), hereby
covenant and agree that they shall not, prior to the date which is one year and
one day after the termination of this Agreement acquiesce, petition or otherwise
invoke or cause the Seller or the Trust to invoke the process of any court or
governmental authority for the purpose of commencing or sustaining a case
against the Seller or the Trust under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Seller or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Seller or the Trust.

SECTION 9.8 No Recourse. Each Certificateholder by accepting a Certificate (or
interest therein) acknowledges that such Person’s Certificate (or interest
therein) represents beneficial interests in the Trust only and does not
represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any Affiliate thereof
and no recourse, either directly or indirectly, may be had against such parties
or their assets, except as may be expressly set forth or contemplated in this
Agreement, the Certificates or the Basic Documents. Except as expressly provided
in the Basic Documents, neither the Seller, the Servicer nor the Owner Trustee
in their respective individual capacities, nor any of their respective partners,
beneficiaries, agents, officers, directors, employees or successors or assigns,
shall be personally liable for, nor shall recourse be had to any of them for,
the distribution of any amount with respect to the Certificates, or the Owner
Trustee’s performance of, or omission to perform, any of the covenants,
obligations or indemnifications contained in the Certificates or this Agreement,
it being expressly understood that said covenants and obligations have been made
by the Owner Trustee solely in its capacity as the Owner Trustee. Each
Certificateholder by the acceptance of a Certificate (or beneficial interest
therein) shall agree that, except as expressly provided in the Basic Documents,
in the case of nonpayment of any amounts with respect to the Certificates, it
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom.

 

- 26 -



--------------------------------------------------------------------------------

SECTION 9.9 Headings. The headings of the various Articles and Sections herein
are for purposes of reference only and shall not affect the meaning or
interpretation of any provision hereof.

SECTION 9.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without reference to
its conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

SECTION 9.11 Administrator. The Administrator is authorized to execute on behalf
of the Trust all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Trust to prepare, file or deliver
pursuant to the Basic Documents. Upon request, the Owner Trustee shall execute
and deliver to the Administrator a power of attorney appointing the
Administrator as the Trust’s agent and attorney-in-fact to execute all such
documents, reports, filings, instruments, certificates and opinions.

SECTION 9.12 Amended and Restated Trust Agreement. This Trust Agreement is the
amended and restated trust agreement contemplated by the Trust Agreement dated
as of September 4, 2007, between the Seller and the Owner Trustee.

SECTION 9.13 Tax Treatment. The Seller and the Owner Trustee, by entering into
this Agreement, and the Certificateholders, by acquiring any Certificates or
interest therein, (i) express their intention that the Certificates will qualify
as equity interests in either (A) an entity disregarded as a separate entity for
federal income tax purposes if all Certificates are owned by a single Person
(for federal income tax purposes), or (B) a grantor trust or partnership for
federal income tax purposes if the Certificates are owned by more than one
Person (for federal income tax purposes) and (ii) unless otherwise required by
the appropriate taxing authorities, agree to treat the Certificates as equity
interests in an entity as described in clause (i) of this Section 9.13 for the
purposes of federal income taxes, state and local income and franchise taxes,
and any other taxes imposed upon, measured by, or based upon gross or net
income. The parties agree that, unless otherwise required by appropriate tax
authorities, the Trust shall file or cause to be filed annual or other necessary
returns, reports and other forms consistent with such characterization of the
Trust for such tax purposes.

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

 

DEUTSCHE BANK TRUST COMPANY

DELAWARE, as Owner Trustee

By:

 

/s/ Elizabeth B. Ferry

Name:

  Elizabeth B. Ferry

Title:

  Assistant Vice President

By:

 

/s/ Michelle Siwik

Name:

  Michelle Siwik

Title:

  Associate

NAVISTAR FINANCIAL RETAIL RECEIVABLES

CORPORATION, as Seller

By:

 

/s/ John V. Mulvaney, Sr.

Name:

  John V. Mulvaney, Sr.

Title:

  Vice President, Chief Financial Officer and Treasurer

Acknowledged and Accepted:

 

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:

 

/s/ John V. Mulvaney, Sr.

Name:

  John V. Mulvaney, Sr.

Title:

  Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Acknowledged and Accepted:

 

The Bank of New York,

as the initial Paying Agent, the initial Authenticating

Agent and the initial Certificate Registrar

By:

 

/s/ Michael Burack

Name:

  Micheal Burack

Title:

  Assistant Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

NUMBER R-    

OWNERSHIP INTEREST:         %

SEE REVERSE FOR CERTAIN DEFINITIONS

THIS CERTIFICATE MAY NOT BE ACQUIRED BY OR FOR THE ACCOUNT OF (i) AN “EMPLOYEE
BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, (“ERISA”)) THAT IS SUBJECT TO THE PROVISIONS
OF TITLE I OF ERISA, (ii) A PLAN DESCRIBED IN SECTION 4975(e)(1) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (iii) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE
ENTITY. BY ACCEPTING AND HOLDING THIS CERTIFICATE, THE HOLDER HEREOF AND THE
CERTIFICATE OWNER SHALL EACH BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT
IS NOT A BENEFIT PLAN.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
NOVEMBER 28, 2007, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.

Navistar Financial 2007-C Owner Trust

CERTIFICATE

evidencing a fractional undivided interest in the Trust, as defined below, the
property of which includes a pool of retail loans evidenced by notes secured by
new and used medium and heavy duty trucks, truck chassis, buses and trailers.

(This Certificate does not represent an interest in or obligation of Navistar
Financial Retail Receivables Corporation, Navistar Financial Corporation,
Navistar Leasing Company, International Truck and Engine Corporation, Navistar
International Corporation, the Owner Trustee or any of their respective
affiliates, except to the extent described below.)

THIS CERTIFIES THAT                                          is the registered
owner of a nonassessable, fully-paid, fractional undivided interest in Navistar
Financial 2007-C Owner Trust (the “Trust”).

 

A-1



--------------------------------------------------------------------------------

The Trust was created pursuant to a trust agreement, dated as of September 4,
2007 (as amended, restated or supplemented from time to time, the “Trust
Agreement”), between the Seller and Deutsche Bank Trust Company Delaware, as
owner trustee (the “Owner Trustee”), a summary of certain of the pertinent
provisions of which is set forth below. To the extent not otherwise defined
herein, the capitalized terms used herein have the meanings assigned to them in
the Trust Agreement.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, the terms of which are incorporated herein by
reference and made a part hereof, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as and to the extent described in the Pooling
Agreement, the Servicing Agreement and the Indenture.

Each Certificateholder with respect to a Certificate, by its acceptance of a
Certificate, covenants and agrees that such Certificateholder with respect to a
Certificate, shall not, prior to the date which is one year and one day after
the termination of the Trust Agreement, acquiesce, petition or otherwise invoke
or cause the Seller or the Trust to invoke the process of any court or
governmental authority for the purpose of commencing or sustaining a case
against the Seller or the Trust under any federal or state bankruptcy,
insolvency, reorganization or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Seller or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Seller or the Trust.

Distributions on this Certificate shall be made as provided in the Trust
Agreement by the Owner Trustee by wire transfer, check mailed or, where
possible, intra-bank book entry to the Certificateholder of record in the
Certificate Register without the presentation or surrender of this Certificate
or the making of any notation hereon. Except as otherwise provided in the Trust
Agreement and notwithstanding the above, the final distribution on this
Certificate shall be made after due notice by the Owner Trustee of the pendency
of such distribution and only upon presentation and surrender of this
Certificate at the office maintained for such purpose by the Certificate
Registrar in the Borough of Manhattan, the City of New York.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee by manual signature, this Certificate
shall not entitle the Holder hereof to any benefit under the Trust Agreement,
the Pooling Agreement or the Servicing Agreement or be valid for any purpose.

 

A-2



--------------------------------------------------------------------------------

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, not in its individual capacity, but
solely as Owner Trustee, has caused this Certificate to be duly executed.

 

Dated: November 28, 2007

    NAVISTAR FINANCIAL 2007-C OWNER TRUST     By:  

DEUTSCHE BANK TRUST COMPANY

DELAWARE,not in its individual capacity but solely as

Owner Trustee

    By:  

 

    Name:       Title:       By:  

 

    Name:       Title:  

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Certificates referred to in the within-mentioned Trust
Agreement.

 

DEUTSCHE BANK TRUST COMPANY

DELAWARE

    OR  

DEUTSCHE BANK TRUST COMPANY

DELAWARE

       

 

 

      not in its individual capacity but solely as

not in its individual capacity but solely as

      Owner Trustee

Owner Trustee

             

By:

 

The Bank of New York, as

Authenticating Agent

By:

 

 

      By:  

 

  Authorized Officer         Authorized Officer

By:

 

 

          Authorized Officer        

 

A-4



--------------------------------------------------------------------------------

REVERSE OF CERTIFICATE

The Certificates do not represent an obligation of, or an interest in, the
Seller, the Servicer, Navistar Leasing Company, the Indenture Trustee, the Owner
Trustee or any affiliates of any of them and no recourse may be had against such
parties or their assets, except as may be expressly set forth or contemplated
herein or in the Trust Agreement or the Basic Documents. In addition, this
Certificate is not guaranteed by any governmental agency or instrumentality and
is limited in right of payment to certain collections and recoveries with
respect to the Receivables (and certain other amounts), all as more specifically
set forth herein and in the Trust Agreement, the Pooling Agreement and the
Servicing Agreement. A copy of each of the Pooling Agreement, the Servicing
Agreement and the Trust Agreement may be examined during normal business hours
at the principal office of the Seller, and at such other places, if any,
designated by the Seller, by any Certificateholder upon written request.

The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Seller and the rights of the Certificateholders under the Trust Agreement at any
time by the Seller and the Owner Trustee with the consent of (i) the Holders of
the Notes evidencing not less than a majority of the Outstanding Amount of the
Controlling Class, and (ii) Certificateholders whose Certificates evidence not
less than a majority of the ownership interest in the Trust, each as of the
close of the preceding Distribution Date. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and on all future
Holders of this Certificate and of any Certificate issued upon the registration
of transfer hereof or in exchange herefor or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Trust Agreement also
permits the amendment thereof, in certain circumstances, without the consent of
the Holders of any of the Certificates or the Notes.

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies of the Certificate Registrar maintained in the City of New
York, accompanied by (i) a written instrument of transfer in form satisfactory
to the Owner Trustee and the Certificate Registrar duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing and (ii) certain
opinions required by Section 3.4(b) of the Trust Agreement, and thereupon one or
more new Certificates of authorized denominations evidencing the same aggregate
interest in the Trust will be issued to the designated transferee. The initial
Certificate Registrar appointed under the Trust Agreement is The Bank of New
York, New York, New York.

The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Owner
Trustee, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

A-5



--------------------------------------------------------------------------------

The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate upon the distribution to
Certificateholders of all amounts required to be distributed to them pursuant to
the Trust Agreement, the Pooling Agreement and the Servicing Agreement and the
disposition of all property held as part of the Trust.

 

A-6



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY

OR OTHER IDENTIFYING NUMBER

OF ASSIGNEE

 

--------------------------------------------------------------------------------

(Please print or type name and address, including postal zip code, of assignee)

 

--------------------------------------------------------------------------------

the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

                                                                               
                       Attorney to transfer said Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises.

 

Dated:

   

 

  *     Signature Guaranteed:      

 

  *

 

  

* NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF TRUST OF

Navistar Financial 2007-C Owner Trust

This Certificate of Trust of Navistar Financial 2007-C Owner Trust (the
“Trust”), is being duly executed and filed on behalf of the Trust by the
undersigned, as trustee, to form a statutory trust under the Delaware Statutory
Trust Act (12 Del. C. §3801 et seq.) (the “Act”).

1. Name. The name of the business trust formed by this Certificate of Trust is
Navistar Financial 2007-C Owner Trust.

2. Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware is Deutsche Bank Trust Company Delaware, 1011 Centre
Road, Suite 200, Wilmington, Delaware 19805.

3. This Certificate of Trust shall be effective upon filing.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Trust in
accordance with Section 3811(a)(1) of the Act.

 

By:

 

 

not in its individual capacity but solely as

Owner Trustee

By:

 

 

Name:

 

Title:

 

 

B-1